Citation Nr: 1435942	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for breast cancer. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The May 2014 brief is part of Virtual VA.  The other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  There are no documents associated with VBMS.  

In the May 2014 brief, the Veteran's representative waived consideration of initial RO review of additionally submitted evidence.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In July 2009, the Veteran was diagnosed with right breast cancer and underwent a right mastectomy and sentinel lymphadectomy.  He served in the Navy, during the Vietnam War era.  The record does not show nor does the Veteran contend that he served in the Republic of Vietnam.  

Instead the Veteran contends that his breast cancer is related to service based on the various theories that he outlined in his August 2011 VA Form 9 appeal.  

First, the Veteran argues that his breast cancer is due to his indirect exposure to Agent Orange while serving aboard the aircraft carrier USS Enterprise as an electronics technician where he worked with aircrafts that could have been contaminated with Agent Orange or other herbicides.  

Second, the veteran argues that, in cleaning the aircrafts, he was exposed to Trichloroethylene, which is a carcinogen.  

Third, the Veteran claims that the desalinated water that he drank from the Gulf of Tonkin contained toxins such as Agent Orange that studies have shown could not be removed by the desalinating process.  

Lastly, the Veteran stated that there was a possibility that herbicidal airborne contaminants blew out to sea from the land and on to the flight deck of his carrier.  

Thus, under the duty to assist the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed breast cancer.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

In the May 2014 brief, the Veteran's representative additionally claimed that the breast cancer could be due to his radiation exposure in service as an electronics mechanic and that his personnel records should be obtained to determine the extent of any radiation exposure.  

The Board notes that claims based on exposure to ionizing radiation are governed by separate regulations, each providing a separate and distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311. 

 In this case, the Veteran does not assert nor does the record show that he participated in a "radiation-risk activity" as outlined under 38 C.F.R. § 3.309(d).  

The Veteran can establish his claim under 38 C.F.R. § 3.311 if he was exposed to ionizing radiation while in service and subsequently developed one of the radiogenic diseases listed, and the disease became manifested during the requisite latency period.  Breast cancer is considered a "radiogenic disease."  

In this case, the Veteran's breast cancer was manifested 5 years or more after his alleged exposure, and the provisions of 38 C.F.R. § 3.311 are applicable to this claim.  

Alternatively, the Board notes that the Veteran may also establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

On remand, the Veteran's personnel records and records involving radiation exposure to include any DD Form 1141 should be obtained.  The development of the claim of service connection for breast cancer in accordance with 38 C.F.R. § 3.311 should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to obtain a copy of the Veteran's entire military personnel file and records documenting radiation exposure to include DD Form 1141.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ then should take all indicated development referable to the claim of service connection for breast cancer in accordance with 38 C.F.R. § 3.311, consistent with VA Adjudication Manual, M21-1MR, Part IV.ii.1.C. 

3. The AOJ also should have the Veteran  scheduled for a VA examination to determine the nature and likely etiology of claimed breast cancer.  

After reviewing the entire record and examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the breast cancer was due to an event or incident of his period of active service.  

In rendering the opinion the examiner must address the following: 

a.) The Veteran's contention that his breast cancer was due to his indirect exposure to Agent Orange while serving aboard the aircraft carrier USS enterprise as an electronics technician where he worked with aircrafts that could have been contaminated with Agent Orange or other herbicides.  

b.) The Veteran's contention that his breast cancer was due to the exposure to Trichloroethylene, a carcinogen, used for cleaning aircraft.

c).The Veteran's contention that his breast cancer was due to drinking desalinated water from the Gulf of Tonkin that contained toxins such as Agent Orange, that studies have shown could not be removed in the desalinating process.  

d.) The Veteran's contention that his breast cancer was related to herbicidal airborne contaminants such as Agent Orange that blew out to sea from the land and on to the flight deck of his carrier.  

e.) The Veteran contention that his breast cancer is due to his radiation exposure in service as an electronics mechanic.  

In reviewing the record, the examiner is asked to address the articles submitted in support of the Veteran's claim.

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  

4. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



